Title: 1778 Oct. 7.
From: Adams, John
To: 


       Captain Richard Grinnell of Newport Rhode Island says, that the English have this Year 17 Vessells, in the Brazil Whale Fishery off the River Plate, in S.A. in the Lat. 35 South and from thence to 40. just on the Edge of Soundings off and on, about the Longitude of 65 from London. That they sail in the Months of September and October.
       Almost all the Officers and Men, belonging to these 17 Vessells are Americans from Nantuckett and Cape Cod, two or 3 from Rhode Island and Longisland.
       The Names of the Captains are Aaron Sheffield of Newport R.I.,  Goldsmith Long Island, Richard Holmes New York, John Chadwick Nantucket, Francis Macy Nantucket, Reuben Macy Nan­tucket, John Meader Nantucket, Jonathan Meader Dto., Elisha Clarke Nantucket, Benjamin Clark Nantucket, William Ray Nantucket, Paul Pease Nantucket, Bunker Fitch Nantucket, Reuben Fitch Nantucket, Zebeda Coffin Nantucket, another Coffin Dto., John Lock Cape Codd, Delano Nantucket, Andrew Swain Nantucket, William Ray Nantucket.—Holmes and Chadwick are returned home.
       Some of these Vessells 4 or 5 go to Greenland.
       The fleet sails to Greenland, the last of February or the Beginning of March.
       There is another Whale Fishery discovered lately, in the Meditarranean on the Coast of Barbary, where they catch many fish.
       There was last Year and this Year, a Publication made by the Ministry, A Letter from the Lords of the Admiralty to Mr. Dennis du Bert in Coleman Street, informing Mr. De Bert that there should be a Convoy appointed to convoy the Brazil fleet. But this is a Sham—a Deception. There was no Convoy last Year nor this. If a Convoy was to be appointed she could be of no service, as the Vessells are continually changing their Courses in Chase of Whales. That she would not go further than the Line as they would then judge themselves clear of American Privateers.
       One Privateer from 12 to 20 Guns and 100 Men would be sufficient to take and destroy this whole Fleet.
       The Beginning of December would be the best Time to proceed from Hence—the same Time from Boston.
      